UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	October 31, 2016 Item 1. Schedule of Investments: Putnam Low Volatility Equity Fund The fund's portfolio 10/31/16 (Unaudited) COMMON STOCKS (93.1%) (a) Shares Value Aerospace and defense (4.7%) BWX Technologies, Inc. 1,956 $76,714 General Dynamics Corp. 2,247 338,713 L-3 Communications Holdings, Inc. 722 98,871 Northrop Grumman Corp. 2,955 676,695 Raytheon Co. 4,736 646,985 Air freight and logistics (1.8%) United Parcel Service, Inc. Class B 6,528 703,457 Airlines (0.4%) Southwest Airlines Co. 3,515 140,776 Banks (4.7%) Associated Banc-Corp. 1,270 25,781 PNC Financial Services Group, Inc. (The) 5,887 562,797 Popular, Inc. (Puerto Rico) 2,454 89,080 SunTrust Banks, Inc. 4,464 201,907 TCF Financial Corp. 4,089 58,473 U.S. Bancorp 5,565 249,089 Wells Fargo & Co. 13,533 622,653 Western Alliance Bancorp (NON) 1,377 51,445 Beverages (0.3%) Constellation Brands, Inc. Class A 312 52,141 PepsiCo, Inc. 476 51,027 Capital markets (1.2%) Bank of New York Mellon Corp. (The) 4,997 216,220 Intercontinental Exchange, Inc. 815 220,368 MSCI, Inc. 615 49,317 Chemicals (0.9%) Ashland Global Holdings, Inc. 618 69,049 Scotts Miracle-Gro Co. (The) Class A 737 64,922 Sherwin-Williams Co. (The) 864 211,559 Commercial services and supplies (1.3%) Waste Management, Inc. 7,523 493,960 Communications equipment (3.6%) Cisco Systems, Inc. 27,944 857,322 Juniper Networks, Inc. 16,506 434,768 Motorola Solutions, Inc. 1,619 117,507 Consumer finance (1.6%) Ally Financial, Inc. 5,765 104,174 Capital One Financial Corp. 3,334 246,849 Discover Financial Services 4,691 264,244 Containers and packaging (1.4%) Avery Dennison Corp. 3,368 235,053 Bemis Co., Inc. 1,731 84,334 Berry Plastics Group, Inc. (NON) 1,720 75,250 Crown Holdings, Inc. (NON) 1,853 100,525 Sonoco Products Co. 1,451 72,971 Distributors (0.1%) Pool Corp. 586 54,252 Diversified consumer services (0.3%) ServiceMaster Global Holdings, Inc. (NON) 3,379 120,934 Diversified financial services (1.4%) Berkshire Hathaway, Inc. Class B (NON) 2,385 344,156 Voya Financial, Inc. 6,456 197,231 Diversified telecommunication services (2.7%) AT&T, Inc. 6,538 240,533 Verizon Communications, Inc. 17,332 833,669 Electric utilities (3.1%) American Electric Power Co., Inc. 3,917 253,978 Eversource Energy 1,697 93,437 Great Plains Energy, Inc. 2,891 82,220 PG&E Corp. 6,168 383,156 Southern Co. (The) 6,398 329,945 Westar Energy, Inc. 1,569 89,935 Electronic equipment, instruments, and components (0.4%) Fitbit, Inc. Class A (NON) (S) 10,770 142,810 Energy equipment and services (2.3%) Dril-Quip, Inc. (NON) 564 26,790 FMC Technologies, Inc. (NON) 4,836 156,058 Schlumberger, Ltd. 9,330 729,886 Equity real estate investment trusts (REITs) (2.2%) Brandywine Realty Trust 2,400 37,200 Corporate Office Properties Trust 1,362 36,352 Equity Commonwealth (NON) 2,026 61,205 Equity Lifestyle Properties, Inc. 634 48,083 Equity One, Inc. 1,475 42,038 Equity Residential Trust 3,061 189,017 Highwoods Properties, Inc. 1,236 61,343 Liberty Property Trust 1,486 60,079 Macerich Co. (The) 1,164 82,388 Post Properties, Inc. 627 41,250 Public Storage 159 33,981 Regency Centers Corp. 1,208 87,061 Retail Properties of America, Inc. Class A 2,065 32,152 Weingarten Realty Investors 1,036 37,514 Food and staples retail (2.3%) CVS Health Corp. 5,988 503,591 Sysco Corp. 8,227 395,883 US Foods Holding Corp. (NON) 802 18,125 Food products (2.2%) General Mills, Inc. 6,719 416,444 Hershey Co. (The) 4,480 459,021 Health-care equipment and supplies (1.3%) C.R. Bard, Inc. 735 159,260 Intuitive Surgical, Inc. (NON) 524 352,170 Health-care providers and services (3.7%) AmerisourceBergen Corp. 2,125 149,430 DaVita Inc. (NON) 3,847 225,511 McKesson Corp. 3,106 394,990 UnitedHealth Group, Inc. 5,000 706,650 Hotels, restaurants, and leisure (2.0%) Aramark 1,310 48,771 Hyatt Hotels Corp. Class A (NON) (S) 1,372 69,684 McDonald's Corp. 5,789 651,668 Vail Resorts, Inc. 166 26,467 Household products (2.2%) Church & Dwight Co., Inc. 2,002 96,617 Clorox Co. (The) 355 42,607 Colgate-Palmolive Co. 6,849 488,745 Kimberly-Clark Corp. 538 61,553 Procter & Gamble Co. (The) 2,209 191,741 Industrial conglomerates (1.5%) Carlisle Cos., Inc. 571 59,869 Honeywell International, Inc. 4,984 546,645 Insurance (3.1%) Aflac, Inc. 2,793 192,354 Alleghany Corp. (NON) 72 37,167 Allstate Corp. (The) 1,031 70,005 American Financial Group, Inc. 645 48,053 Aspen Insurance Holdings, Ltd. 1,486 71,700 Assured Guaranty, Ltd. 1,483 44,327 Everest Re Group, Ltd. 642 130,660 Hanover Insurance Group, Inc. (The) 380 28,952 Marsh & McLennan Cos., Inc. 4,395 278,599 Reinsurance Group of America, Inc. 825 88,985 Travelers Cos., Inc. (The) 2,355 254,764 Internet software and services (4.2%) Alphabet, Inc. Class A (NON) 1,295 1,048,821 CommerceHub, Inc. Ser. C (NON) 2,419 36,406 eBay, Inc. (NON) 20,422 582,231 IT Services (5.7%) Amdocs, Ltd. 2,704 158,049 Automatic Data Processing, Inc. 6,906 601,229 Broadridge Financial Solutions, Inc. 1,968 127,251 CoreLogic, Inc. (NON) 1,681 71,543 Fiserv, Inc. (NON) 3,533 347,930 Genpact, Ltd. (NON) 2,524 58,027 Paychex, Inc. 9,248 510,490 Vantiv, Inc. Class A (NON) 6,187 361,073 Leisure products (0.7%) Hasbro, Inc. 3,132 261,240 Life sciences tools and services (2.2%) Agilent Technologies, Inc. 2,950 128,532 Charles River Laboratories International, Inc. (NON) 587 44,542 Thermo Fisher Scientific, Inc. 4,360 641,051 VWR Corp. (NON) 1,163 31,994 Waters Corp. (NON) 281 39,098 Machinery (0.4%) Allison Transmission Holdings, Inc. 5,257 153,978 Media (2.9%) CBS Corp. Class B (non-voting shares) 4,435 251,110 Comcast Corp. Class A 4,183 258,593 Interpublic Group of Cos., Inc. (The) 7,987 178,829 John Wiley & Sons, Inc. Class A 768 39,629 Madison Square Garden Co. (The) Class A (NON) 174 28,795 News Corp. Class B 2,093 25,953 Omnicom Group, Inc. 240 19,157 Twenty-First Century Fox, Inc. 13,618 357,745 Metals and mining (0.2%) Reliance Steel & Aluminum Co. 1,127 77,515 Mortgage real estate investment trusts (REITs) (2.1%) AGNC Investment Corp. 18,915 379,435 Annaly Capital Management, Inc. 17,319 179,425 Chimera Investment Corp. 7,704 120,722 MFA Financial, Inc. 10,054 73,495 Two Harbors Investment Corp. 10,020 83,467 Multi-utilities (0.3%) NiSource, Inc. 4,300 100,018 Multiline retail (1.1%) Dollar General Corp. 6,508 449,638 Oil, gas, and consumable fuels (3.5%) Exxon Mobil Corp. 13,968 1,163,814 Phillips 66 2,076 168,467 World Fuel Services Corp. 1,244 50,071 Personal products (0.1%) Coty, Inc. Class A (NON) 1,522 34,991 Pharmaceuticals (5.8%) Johnson & Johnson 9,679 1,122,667 Merck & Co., Inc. 5,765 338,521 Pfizer, Inc. 26,760 848,560 Semiconductors and semiconductor equipment (2.4%) Applied Materials, Inc. 17,126 498,024 Texas Instruments, Inc. 6,428 455,424 Software (1.5%) Intuit, Inc. 1,950 212,043 Microsoft Corp. 3,696 221,464 Synopsys, Inc. (NON) 2,630 155,985 Specialty retail (3.4%) AutoZone, Inc. (NON) 629 466,819 Home Depot, Inc. (The) 694 84,675 Lowe's Cos., Inc. 7,373 491,410 TJX Cos., Inc. (The) 4,338 319,928 Technology hardware, storage, and peripherals (1.2%) Apple, Inc. 4,218 478,912 Textiles, apparel, and luxury goods (0.3%) Carter's, Inc. 745 64,323 PVH Corp. 626 66,969 Tobacco (2.1%) Altria Group, Inc. 12,120 801,374 Philip Morris International, Inc. 199 19,192 Water utilities (0.3%) American Water Works Co., Inc. 1,636 121,129 Total common stocks (cost $34,352,103) INVESTMENT COMPANIES (3.4%) (a) Shares Value SPDR S&P rust (S) 6,363 $1,352,456 Total investment companies (cost $1,375,688) PURCHASED OPTIONS OUTSTANDING (2.0%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-17/$183.00 $30,493 $196,409 SPDR S&P rust (Put) Sep-17/180.00 29,245 156,951 SPDR S&P rust (Put) Aug-17/183.00 30,019 154,458 SPDR S&P rust (Put) Jul-17/180.00 27,863 117,535 SPDR S&P rust (Put) Jun-17/175.00 30,144 92,665 SPDR S&P rust (Put) May-17/177.00 28,261 71,611 Total purchased options outstanding (cost $1,109,084) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.4%) (a) Principal amount Value Federal Home Loan Mortgage Corporation sr. unsec. notes, 2.000%, 7/30/19 (i) $170,000 $174,831 Total U.S. government agency obligations (cost $174,831) SHORT-TERM INVESTMENTS (6.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.74% (d) 1,427,400 $1,427,400 Putnam Short Term Investment Fund 0.50% (AFF) 598,137 598,137 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.38% (P) 500,000 500,000 Total short-term investments (cost $2,525,537) TOTAL INVESTMENTS Total investments (cost $39,537,243) (b) WRITTEN OPTIONS OUTSTANDING at 10/31/16 (premiums $30,195) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Nov-16/$220.50 $26,904 $7,535 SPDR S&P rust (Call) Nov-16/220.50 26,905 5,795 SPDR S&P rust (Call) Nov-16/221.00 26,609 1,755 SPDR S&P rust (Call) Nov-16/221.00 26,508 133 Total Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $39,547,425. (b) The aggregate identified cost on a tax basis is $39,616,643, resulting in gross unrealized appreciation and depreciation of $3,454,683 and $1,412,443, respectively, or net unrealized appreciation of $2,042,240. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC, and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC * 439,259 4,006,350 3,018,209 — 1,427,400 Putnam Short Term Investment Fund ** 116,905 2,743,698 2,262,466 443 598,137 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,427,400, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,394,700. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $15,218 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,795 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,336,589 $— $— Consumer staples 3,633,052 — — Energy 2,295,086 — — Financials 5,585,894 — — Health care 5,182,976 — — Industrials 3,936,663 — — Information technology 7,477,309 — — Materials 991,178 — — Real estate 849,663 — — Telecommunication services 1,074,202 — — Utilities 1,453,818 — — Total common stocks — — Investment companies 1,352,456 — — Purchased options outstanding — 789,629 — U.S. government agency obligations — 174,831 — Short-term investments 1,098,137 1,427,400 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding — (15,218) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $789,629 $15,218 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Deutsche Bank AG JPMorgan Chase Bank N.A. Total Assets: Purchased options# 154,458 406,609 — 228,562 789,629 Total Assets $154,458 $406,609 $— $228,562 $789,629 Liabilities: Written options# — 1,755 5,795 7,668 15,218 Total Liabilities $— $1,755 $5,795 $7,668 $15,218 Total Financial and Derivative Net Assets $154,458 $404,854 $(5,795) $220,894 $774,411 Total collateral received (pledged)##† $154,458 $340,000 $— $160,000 Net amount $— $64,854 $(5,795) $60,894 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: December 27, 2016
